DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 2nd, 2021 has been entered. Claims 1, 3-6, and 8-10 remain pending in the application. Applicant’s amendments to independent claims 1 and 6 as well as corrections to minor formalities have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed July 21st, 2021.  
Response to Arguments
Applicant’s REMARKS on Page 6, filed September 2nd, 2021, with respect to “Objection to the Claims” have been fully considered and are persuasive.  All previous objections have been withdrawn.
Applicant’s REMARKS on Page 6, filed September 2nd, 2021, with respect to “Claim Interpretation Under 35 U.S.C. § 112(f)” have been fully considered and are persuasive.  Due to removal of the interpreted elements in amended claim 6, the previous claim interpretation under 35 USC § 112(f) has been withdrawn.
Applicant’s REMARKS on Pages 6-7, filed September 2nd, 2021, with respect to “Claim Rejection Under 35 U.S.C. § 112(b)” have been fully considered and are persuasive.  Due to amendments to claims addressing all previous issues under 35 USC § 112(b), the previous rejections have been withdrawn.
Applicant’s REMARKS on Page 7, filed September 2nd, 2021, with respect to “Claim Rejections Under 35 U.S.C. § 101” have been fully considered and are persuasive.  In particular, Examiner agrees that the amendments to claims 1 and 6 introduce limitations that require the accelerator pedal gradient determination to be based on signal data that cannot be processed by a human mind due to the complexities of correlating the raw data with specific pedal positions.  Further, the amended limitations § 101 have been withdrawn.  
Applicant’s REMARKS on Pages 7-9, filed September 2nd, 2021, with respect to “Claim Rejections Under 35 U.S.C. § 102(a) and 103” have been fully considered and are overall persuasive.  Examiner agrees that the amendments to the claims introduce limitations that overcome the prior art of record.  Therefore, the previous rejections under 35 USC § 102(a) and 103 have been withdrawn.  Further, the amendments result in allowable subject matter within the base claims, which is explained in detail in the section below.  
Allowable Subject Matter

Claims 1, 3-6, and 8-10 are allowed. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
Martin et al. (US 2015/0224975; hereinafter Martin; of record), as previously applied to base claims 1 and 6, does not disclose:
“…
detecting, by the control unit, a load reduction at the accelerator pedal,
evaluating, by the control unit, load reduction behavior by: 
(i) determining an average second accelerator pedal gradient and a maximum occurring gradient of the accelerator pedal within a second time interval, and
(ii) checking whether the average second accelerator pedal gradient within the second time interval is within a range of values, or whether the maximum occurring gradient of the accelerator pedal within the second time interval is lower than a second maximum value, and
…” as recited or analogously recited in amended independent claims 1 and 6 of the application. 
In the closely related and previously cited primary reference of Martin, a first and a second accelerator pedal gradient are determined over first and second time intervals, respectively.  The determinations are used to determine a driving state of a vehicle.  However, the claimed method involving the determination of both of an average second accelerator pedal gradient and a maximum occurring gradient in combination with a method of either checking the average to be within a range or checking that the maximum occurring gradient is lower than a predetermined second maximum value is not the method utilized by Martin to evaluate a load reduction at the accelerator pedal.  Instead, Martin discloses comparing a current pedal position in a second time interval to a previous pedal position in a first time interval and determining whether or not the amount of change (i.e. percentage difference) exceeds a threshold that would indicate a driver’s intent to modify a driving state.  Further, Martin does not disclose that the average pedal gradient is determined for the purpose of supporting calculations, as the claim limitations indicate.  The previously cited secondary reference of Fleming et al. (US 2012/0053796) does not teach these limitations and cannot be combined with Martin in order to cure these deficiencies.  No additional prior art could be found to apply to these limitations.
Claims 3-5 are allowable due to their dependencies on allowable claim 1.  Claims 8-10 are allowable due to their dependencies on allowable claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/19/2021